UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31023 WORLDNET, INC. OF NEVADA (Exact name of registrant as specified in its charter) Nevada 88-0247824 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #281, 369 East 900 South, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 323-2395 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ The Company does not have a Web site. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No ¨ The number of shares outstanding of the registrant's common stock as of August 5, 2015 was 18,500,000. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets (Unaudited) 4 Condensed Statements of Operations (Unaudited) 5 Condensed Statements of Cash Flows (Unaudited) 6 Notes to the Unaudited Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION Item 6. Exhibits 11 Signatures 12 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WORLDNET, INC. OF NEVADA Financial Statements June 30, 2015 (Unaudited) 3 WorldNet, Inc. of Nevada Condensed Balance Sheets JUNE 30, DEC 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable - related party $ $ Notes payable - related party Notes payable Accrued interest - related party Accrued interest Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Common stock, $.001 par value; 25,000,000 sharesauthorized;18,500,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 WorldNet, Inc. of Nevada Condensed Statements of Operations (Unaudited) FOR THE THREE MONTHS
